department of the treasury internal_revenue_service washington d c uil date number info release date dear senator harry reid asked me to respond to your letter to him dated date regarding the recent sale of your business in exchange for a down payment and an installment note payable over fifteen years your letter notes the law now requires you to report the entire amount of gain from the sale up front the law you refer to is sec_453 of the internal_revenue_code which was added by the ticket to work and work improvement act of and affects sales or other dispositions occurring on or after date this section states that generally the installment_method of accounting does not apply to income from an installment_sale if the income would be reported under an accrual_method of accounting without regard to sec_453 of the code after the congress enacted sec_453 of the code small_business groups expressed concern that the repeal of the installment_method for accrual_method taxpayers negatively impacted the sales of small businesses such as yours the department of treasury’s office of tax policy has met several times with interested industry groups and listened to their concerns about the effect of this recent legislation on sales of small businesses these groups also requested clarification on the availability of the installment_method for many common disposition transactions the internal_revenue_service irs issued clarification on date in notice_2000_26 copy enclosed in addition the irs issued revproc_2000_22 on date which provides guidance allowing businesses with dollar_figure or less in average annual gross_receipts to use the cash_receipts_and_disbursements_method of accounting the cash_method if your business qualifies for the small taxpayer exception of revproc_2000_22 copy enclosed you may obtain automatic consent to change to the cash_method for tax years ending on or after date sec_453 does not prevent taxpayers using the cash_method from using the installment_method for reporting gain on the sale of a business i hope this information is helpful if we can be of further assistance please contact of my office or me at sincerely douglas fahey acting branch chief cc dom it a enclosures cc the honorable harry reid
